DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on February 1, 2022.  As directed by the amendment: claims 1, 4, 5, 10, 15, 17, and 19 have been amended.  Thus, claims 1-7, 9-15, and 17-20 are presently pending in the application.

Information Disclosure Statement
The information disclosure statement filed December 20, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no English language translation of NPL Mine Rescue Equipment has been received in the application.

Drawings
The drawings are objected to because each page of the figures includes an extraneous mark (in the shape of two crossed lines) in the upper left of each drawing sheet, which should be removed.
The drawings are objected to because Fig(s). 14A illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).  The Examiner notes that Applicant added the labels “(a)” and “(b)” to the upper and lower graphs, respectively.  However, each graph should contain a full and separate label, i.e. Figure 14A(a) and Figure 14A(b), respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. [00102] line 1 reads “controling the vales,” but is suggested to read --controlling the valves-- to correct typographical errors.  The Examiner notes that Applicant amended the .
Appropriate correction is required.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:
Claim 9 line reads “the method of claim1,” but is suggested to read --the method of claim 1-- to add a space between the terms “claim” and “1” for grammatical correctness.
Claim 17 lines 10-11 reads “the exhaust pressure and a vacuum pressure…pump is used” but is suggested to read -- the exhaust pressure and a vacuum pressure…pump are used-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10-15, 17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2011/0294108 to Argoudelis et al (herein Argoudelis) in view of US Pat. Pub. 2008/0295839 to Habashi (herein Habashi) and US 2015/0246164 to Heaton et al (herein Heaton), collectively.
Regarding claim 1, Argoudelis discloses a method of ventilating a lung (method for inflating and perfusing a body organ, abstract), comprising: applying a second pressure (P2) to an exterior surface of the lung (vacuum source 30 applies a vacuum within inner cavity 12a of housing 12, in which the lung is placed, “vacuum source 30 is configured to create a vacuum to reduce the pressure of inner cavity 12a and thus inflate body organ "O" to a predetermined volume,” Para. [0023]); and varying P2 to change a pressure differential (PD) so as to cause the lung to breathe (vacuum source 30 varies pressure around the lung to inflate/deflate the lung to mimic breathing, while air may be provided directly to the airways, Paras. [0023] and [0040]).  Argoudelis further discloses a vacuum source to apply P2 and application of some positive pressure in the airway of the lung (Para. [0040]); but does not explicitly disclose applying a first pressure (P1) to an airway of the lung, wherein P1 is above an atmospheric pressure; wherein an exhaust pressure at an exhaust side of a pump is used to selectively regulate P1, and a vacuum pressure at a vacuum side of the pump is used to regulate P2.
However, Habashi teaches a system of ventilation (ventilator system, Fig. 1) including applying a first pressure (P1) to an airway of the lung (system 10 includes gas supply pump 12 which supplies a positive pressure to the patient, Para. [0096], Fig. 1), wherein P1 is above an atmospheric pressure (gas supply pump 12 supplies a positive pressure, i.e. positive relative to atmospheric pressure, Para. [0093]); wherein an exhaust pressure at an exhaust side of a pump is used to regulate P1 (gas supply pump 12 supplies positive pressure through positive pressure port 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure source of Argoudelis to simultaneously apply positive and negative pressures as taught by Habashi in order to reduce overall size of the system through use of a single pressure system.
Argoudelis, as modified above, does not disclose wherein the exhaust pressure is used to selectively regulate P1 and P2 through a proportional valve, and both the exhaust pressure and the vacuum pressure at a vacuum side of the pump are used to regulate P2.
However, Heaton teaches a negative pressure application system (Para. 3) including wherein the exhaust pressure is used to selectively regulate P1 and P2 through a proportional valve (a proportional valve mechanism is placed between the inlet and outlet side of the vacuum source, Para. 3), and both the exhaust pressure and the vacuum pressure at a vacuum side of the pump are used to regulate P2 (the proportional valve mechanism opens and closes to vary the negative pressure applied to the skin surface of the patient, Para. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of modified Argoudelis to include a proportional valve between the inlet and outlet as taught by Heaton in order to utilize a well-known pump regulation structure with the expected result of variable negative pressure without varying pump speed.
Regarding claim 2
Argoudelis further discloses varying P2 between a higher pressure level and a lower pressure level (vacuum source 30 varies pressure around the lung to inflate/deflate the lung to mimic breathing, Para. [0023]), the lower pressure level being below the atmospheric pressure (vacuum source 30 applies a negative pressure, i.e. a pressure below atmospheric pressure, Para. [0023]).
Regarding claim 5, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Argoudelis further discloses varying PD from 7 cm H2O to 30 cm H2O (vacuum source 30 varies negative pressure external to lung between ambient and 0.7-1 in Hg, which is approximately 24-34 cm H2O, Para. [0032]).
Regarding claim 10, Argoudelis discloses a method of ventilating excised lungs (method for inflating and perfusing a body organ, abstract), the method comprising: forming a vacuum around the lung (vacuum source 30 applies a vacuum within inner cavity 12a of housing 12, in which the lung is placed, “vacuum source 30 is configured to create a vacuum to reduce the pressure of inner cavity 12a and thus inflate body organ "O" to a predetermined volume,” Para. [0023]); and varying a quality of the vacuum between a lower level and a higher level to cause the lung to breathe (vacuum source 30 varies pressure around the lung to inflate/deflate the lung to mimic breathing, while air may be provided directly to the airways, Paras. [0023] and [0040]).  
Argoudelis further discloses a vacuum source to apply P2 and application of some positive pressure in the airway of the lung (Para. [0040]); but does not explicitly disclose supplying a ventilation gas to an airway of a lung; while a pressure of the ventilation gas supplied to the airway is regulated to maintain a positive airway pressure in the airway of the 
However, Habashi teaches a system of ventilation (ventilator system, Fig. 1) including supplying a ventilation gas to an airway of a lung (system 10 includes gas supply pump 12 which supplies a positive pressure to the patient, Para. [0096], Fig. 1); while a pressure of the ventilation gas supplied to the airway is regulated to maintain a positive airway pressure in the airway of the lung (gas supply pump 12 supplies positive pressure through positive pressure port 14, Fig. 1), wherein an exhaust pressure at an exhaust side of a pump is used to regulate the pressure of the ventilation gas and to vary the quality of the vacuum (gas supply pump 12 is capable of regulating and applying the positive and negative pressures, Para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure source of Argoudelis to simultaneously apply positive and negative pressures as taught by Habashi in order to reduce overall size of the system through use of a single pressure system.
Argoudelis, as modified above, does not disclose wherein the exhaust pressure is used to selectively regulate the quality of the vacuum through a proportional valve, and both the exhaust pressure and a vacuum pressure at a vacuum side of the pump are used to regulate the quality of the vacuum.
However, Heaton teaches a negative pressure application system (Para. 3) including wherein the exhaust pressure is used to selectively regulate the quality of the vacuum through a proportional valve (a proportional valve mechanism is placed between the inlet and outlet side of the vacuum source, Para. 3), and both the exhaust pressure and the vacuum pressure at a vacuum side of the pump are used to regulate the quality of the vacuum (the proportional valve 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of modified Argoudelis to include a proportional valve between the inlet and outlet as taught by Heaton in order to utilize a well-known pump regulation structure with the expected result of variable negative pressure without varying pump speed.
Regarding claim 11, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Argoudelis further discloses wherein the vacuum is cyclically varied between the lower level and higher level (vacuum source 30 varies the pressure between ambient and negative pressures, Para. [0023] and abstract).
Regarding claim 12, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Argoudelis further discloses wherein the vacuum is maintained at a substantially constant level over a period of time (vacuum may be held at a fixed level for a period of time to simulate an inflated lung, Paras. [0009] and [0023]).
Regarding claim 13, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Argoudelis further discloses wherein one or both of the lower level and the higher level are adjusted during ventilation (logistics system 60 controls pressure generated by the vacuum source 30 to adjust the vacuum levels, Paras. [0030]-[0031]).
Regarding claim 14, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Argoudelis further discloses wherein the lung is placed in a sealed chamber (“housing 12 defines an interior cavity 12a that is configured to contain a body organ ‘O,’ for example, a lung,” Para. [0017]), and the vacuum is formed in the chamber around the lung (“vacuum source 30 is configured to create a vacuum to reduce the pressure of inner cavity 12a,” Para. [0023]).
Regarding claim 15, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Modified Argoudelis further discloses wherein a single pump is used to apply both the positive airway pressure and the vacuum around the lung (Habashi gas supply pump 12, as regulated by Heaton proportional valve, Habashi pump 12 applies both the positive and negative pressures, Para. [0093]).
Regarding claim 17
However, Habashi teaches a system of ventilation (ventilator system, Fig. 1) including a pump (negative and positive pressure generated by gas supply pump 12, Para. [0093]), wherein an exhaust pressure at an exhaust side of the gas pump is used to regulate an internal pressure in the lung (gas supply pump 12 is capable of regulating and applying the positive and negative pressures, Para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure source of Argoudelis to be a pump as taught by Habashi in order to utilize a well-known pressure source with the expected result of a readily controllable and reversible pressure source.
Argoudelis, as modified above, does not disclose wherein the exhaust pressure is used to selectively regulate the internal pressure and the exterior pressure through a proportional valve, and the exhaust pressure and a vacuum pressure at a vacuum side of the pump are used to regulate the exterior pressure.
However, Heaton teaches a negative pressure application system (Para. 3) including wherein the exhaust pressure is used to selectively regulate the internal pressure and the exterior pressure through a proportional valve (a proportional valve mechanism is placed between the inlet and outlet side of the vacuum source, Para. 3), and the exhaust pressure and the vacuum pressure at a vacuum side of the pump are used to regulate the exterior pressure (the proportional valve mechanism opens and closes to vary the negative pressure applied to the skin surface of the patient, Para. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of modified Argoudelis to include a proportional valve between the inlet and outlet as taught by Heaton in order to utilize 
Regarding claim 19, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.
Modified Argoudelis further discloses wherein the gas around the lung is confined within a constant volume (lung is placed within inner cavity 12a of housing 12, wherein the vacuum is then applied, Para. [0023]) and an amount of the gas in the constant volume is varied using the pump to change the exterior pressure applied to the lung (Habashi gas supply pump 12 varies the Argoudelis pressure between levels to mimic breathing, Argoudelis Para. [0023]).
Regarding claim 20, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Argoudelis further discloses wherein P2 is below the atmospheric pressure (vacuum source 30 applies a negative pressure, i.e. a pressure below atmospheric pressure, Para. [0023]).

Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Argoudelis, Habashi, and Heaton, as applied to claim 1 above, and further in view of US Pat. Pub. 2003/0168064 to Daly et al (herein Daly).
Regarding claim 3
However, Daly teaches a blower for ventilation (Fig. 1) including maintaining P1 at a constant value (positive pressure is applied consistently to the patient in the range of 4-28 cm H2O, Para. [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas supply pump of modified Argoudelis to include constant positive pressure as taught by Daly in order to splint the airway of the lung to prevent airway collapse (Daly Para. [0003]).
Regarding claim 4, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Argoudelis further discloses wherein the constant value is from 5 cm H2O to 10 cm H2O (Daly pressure applied in the range of 4-28 cm H2O, Para. [0003]).

Claims 6, 7, 9, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Argoudelis, Habashi, and Heaton, as applied to claim 1 above, and further in view of US Pat. 5,759,148 to Sipin (herein Sipin).
Regarding claim 6, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Modified Argoudelis discloses a pump (Habashi gas supply pump 12), but does not disclose wherein the pump comprises a regenerative vacuum pump.
However, Sipin teaches a pneumatic driving system for an intra-thoracic system (Fig. 1) including wherein the pump comprises a regenerative vacuum pump (system driven by a single turbine, drag pump also known as a side channel pump, Col. 5 lines 11-15 and lines 30-32; side 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of modified Argoudelis to be a regenerative turbine pump as taught by Sipin in order to combine high discharge pressures with the flexibility of centrifugal pumps.
Regarding claim 7, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Modified Argoudelis further discloses wherein the regenerative vacuum pump is a regenerative turbine (Sipin pump is a side channel pump).
Regarding claim 9, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Modified Argoudelis discloses a pump (Habashi gas supply pump 12), but does not disclose wherein the pump comprises a single turbine.
However, Sipin teaches a pneumatic driving system for an intra-thoracic system (Fig. 1) including wherein the pump comprises a single turbine (system driven by a single turbine, drag pump also known as a side channel pump, Col. 5 lines 11-15 and lines 30-32; side channel pumps being an alternative name for regenerative turbine pumps, see also Page 6 of NPL Regenerative Turbine Pumps, a copy of which is provided herewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of modified Argoudelis to be a single turbine pump as taught by Sipin in order to combine high discharge pressures with flexibility of centrifugal pumps.
Regarding claim 18, the modified Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.  Modified Argoudelis discloses a pump (Habashi gas supply pump 12), but does not disclose wherein the pump comprises a regenerative pump.
However, Sipin teaches a pneumatic driving system for an intra-thoracic system (Fig. 1) including wherein the pump comprises a regenerative pump (system driven by a single turbine, drag pump also known as a side channel pump, Col. 5 lines 11-15 and lines 30-32; side channel pumps being an alternative name for regenerative turbine pumps, see also Page 6 of NPL Regenerative Turbine Pumps, a copy of which is provided herewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of modified Argoudelis to be a regenerative turbine pump as taught by Sipin in order to combine high discharge pressures with flexibility of centrifugal pumps.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 10 and 12 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claims 10 and 12 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-7, 9-15, and 17-20 regarding pressure regulation through a proportional valve (see Arguments Page 11 line 28 to Page 12 line 15 and Page 13 lines 3-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the rejection of claims 1-7, 9-15, and 17-20 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Habashi is utilized by the Examiner to teach using an exhaust pressure to regulate a vacuum pressure around the lung (see Arguments page 12 lines 16-20).
The Examiner disagrees.  Contrary to Applicant’s argument, the Examiner has not relied upon Habashi to teach using exhaust pressure to regulate the vacuum pressure.  In fact, Habashi was relied upon solely to teach utilizing an exhaust pressure at an exhaust side of the pump to regulate P1, i.e. the pressure supplied to the airway of the lung.  See, for example, Para. 24 of the Non-Final Rejection mailed November 15, 2021, and Para. 13 above.
Therefore, the rejection of claims 1-7, 9-15, and 17-20 still stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785           

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785